Citation Nr: 1634831	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-49 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.
 
4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tatiana Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1990 and from February 27 to February 28, 1991. 

This appeal arises to the Board of Veterans' Appeals (Board) from January and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for the five disorders listed above.

In October 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  In October 2013 the Board remanded the appeal for additional development.  

The claims for service connection for a right knee disability, low back disorder and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service.
2.  The Veteran is not shown to be competently diagnosed with a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in November 2009 and February 2010.  The claims herein decided were last readjudicated in June 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and a VA examination report.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

1. Hypertension

The Veteran contends that his hypertension is due to service.  

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension.  Blood pressure readings recorded during service were 122/72 and 124/82, and on separation from service in April 1990 his blood pressure reading was within normal limits at 120/74.

After service, treatment records after 2009 contain a history of hypertension.  The records reflect ongoing treatment with medication for hypertension.  

Thus, the evidence of record fails to support a finding of hypertension in service or for more than a year thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension is etiologically related to service.  On this question, the preponderance of the evidence is against the claim.

On VA examination in April 2014, the examiner reported a history of a diagnosis of hypertension in 2000, when the veteran became dizzy and passed out at work.  He sought medical treatment and was informed that he suffered from hypertension.  Following an examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's hypertension was less likely as not to have been caused by service or had its onset therein.  In this regard, the examiner noted that the service treatment records failed to document findings consistent with hypertension during service or within one year of discharge therefrom.  Rather, hypertension was first noted in 2000, which was well after his discharge from service. 

The Board finds the VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current hypertension to service.  

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of hypertension requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the  evidence is against a finding that the Veteran's current hypertension is related to service.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

2. Left knee

The Veteran seeks service connection for a left knee disorder.  He testified that he injured his knees during Airborne training at Fort Benning 

The service treatment records contain no complaints, history or findings pertaining to a left knee disability.  

After service, a VA treatment record in April 2010 noted complaints of pain and locking up of the left knee that had their onset the previous week after an exercise.  On VA examination in April 2014, following a review of the claims file and an examination of the Veteran, the examiner concluded that the Veteran did not have a left knee condition.

In this case there is no diagnosis of a left knee disability during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

The Veteran has complained of left knee symptoms, including pain and locking up, which he attributes to a left knee disorder.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability.  Such diagnosis and nexus opinions require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that the neither the VA examiner or the Veteran's treatment providers have diagnosed disability related to the Veteran's left knee, but rather simply noted symptoms without a diagnosis.

In summary, the Veteran has not been diagnosed with a left knee disorder for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and the claim for service connection for a left knee disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for hypertension is denied.  
 
Service connection for a left knee condition is denied.


REMAND

1. Right knee and low back disorders

In his April 2011 hearing, the Veteran testified that he developed a low back disability and right knee disorder in service as due to the rigors of Airborne training.  The service personnel records document Airborne training.  The service treatment records also show that, on June 15, 1987, two months after his initial enlistment, the Veteran was treated for right knee strain.  

VA afforded the Veteran an examination to evaluate the knee and lower back in  April 2014.  During the clinical interview, the Veteran explained his right knee and back history to the examiner, essentially listing the same in-service history as he did in the April 2011 hearing.  He explained that he injured his right knee in service during a parachute jump.  He also related onset of back and right knee pain since that time, and affecting him intermittently after service.  After examining the Veteran, the examiner diagnosed degenerative joint disease of the right knee and degenerative arthritis of the spine.  Pertaining to the right knee condition, the examiner noted that the Veteran injured and was diagnosed with right knee strain in 1987, but on separation from service there was no indication of musculoskeletal lower extremity problems.  Therefore it was less likely than not that the Veteran's right knee condition had its onset in service.  Similarly, the examiner concluded that the Veteran's low back disability was not related to service, relying on the same rationale which focused on the absence of documented in-service injury and normal separation examination.  

Thus, the examiner appears to have based the opinion solely on the absence of a back disability in service or a right knee condition on separation from service.  While the examiner noted the Veteran's complaints he did not fully discuss the Veteran's lay statements regarding the progression of his back and right knee condition during service as due to the rigors of Airborne training or his statements regarding progression of the conditions after service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Here there was no accompanying rationale for dismissing the Veteran's competent statements regarding onset of symptoms of back and knee problems in service due to Airborne training.  Additionally, the examiner did not provide an opinion as to whether it was at least as likely as not that arthritis developed within one year of discharge from service.  A remand is necessary to obtain an addendum medical opinion that addresses and discusses the Veteran's lay statements.

2. Headaches

The Veteran contends that his headache disorder had onset in service.  

The Veteran was afforded a VA headaches examination in March 2014.  The examiner noted that the service treatment records showed that the Veteran was treated once or twice in service for headaches, which were suspected to be related to a sinus disorder, but imaging studies of the sinuses were normal.  The examiner diagnosed tension headaches, bioccipital, which were different than the headaches he reported in the military that were bitemporal headaches.  The examiner indicated that he was unable to associate the Veteran's current headaches to those experienced in service.  

However, the service treatment records show that the Veteran's complaints of headaches were in fact associated occipital complaints, that is, pain in his eyes.  Additionally, in 1989, he reported a history of headaches having onset two years earlier.  Significantly, while a sinus problems was indeed suspected, a clinical assessment of tension headaches versus sinusitis was noted, with the latter subsequently being ruled out by imaging studies.  The Veteran is competent and credible to report symptoms of headaches in service and since service, and these symptoms, along with the service treatment records that documented possible tension headaches and occipital pain associated with headaches, must be considered in an addendum opinion before the issue can be further adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who prepared the April 2014 VA examination report, if available, for an addendum opinion.  If the original examiner is not available, the claims file should be forwarded to a clinician of similar or greater qualifications to provide the requested opinions. 

Following review of the claims file, the examiner should provide an addendum opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability and/or right knee disability had its onset during the Veteran's active service or was caused by his active service, including his documented Airborne training while stationed at Fort Benning.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability and/or right knee disability arose within a year of separation from active service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed right knee and low back disorders and the recurrence of symptomatology.  

2.  Return the claims file to the examiner who prepared the March 2014 VA headaches examination report, if available, for an addendum opinion.  If the original examiner is not available, the claims file should be forwarded to a clinician of similar or greater qualifications to provide the requested opinion. 

Following a review of the claims file, the examiner should provide an addendum opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that any headache disorder had its onset in active service or was caused by active service, or had onset within a year of separation from active service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of headaches and the recurrence of symptomatology, as well as the service treatment records documenting a 1989 history of headaches for two years, a clinical assessment of possible tension headaches and occipital pain associated with headaches.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


